DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 9 February 2021 and the request for continued examination filed on 9 February 2021. 
Claims 5 and 8 were amended. Claims 5-10 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 6, 8, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Argue et al. (US 2014/0122270 A1) in view of Dohse (US 2008/0177624 A9), Boal (US 2013/0159090 A1), and Schultz (US 2002/0188561 A1). 

Regarding Claim 5 and 8: Argue discloses an electronic receipt system, comprising:
a communicably-connected electronic receipt management server (See 102, Fig. 1); and an information processing apparatus (See 104a, Fig. 1), 
wherein the electronic receipt management server comprises: a hardware processor (a server system 102 that may be embodied as one or more server systems each including one or more processors. See at least [0023])configured to perform:
storing electronic receipt information in association with a shopper code representing a shopper related to at least one transaction (An archiving module 122 may receive records of transactions from a POS location 106a, 106b. The information may be received in the form of an electronic receipt including some or all of a unique transaction identifier, the items purchased, the prices thereof, any taxes paid, any coupons or discounts applied, and the like. Accordingly, the archiving module 122 may store this information in persistent and accessible format. See at least [0029]. Also: the access module 124 may verify the username and password, or some other authentication information such as a public key, provided by the user when attempting to access the transaction data of the customer. 
each piece of electronic receipt information including commodity sales data representing a detail of a transaction, date-and-time data representing a date and time when the transaction was performed (The access module 124 may receive as part of an access request, a transaction identifier, transaction date, transaction time, customer identifier, and the like. In response to the request, the access module 124 may retrieve the identified transaction data and provide it to the requesting device. See at least [0031]. Also: The information may be received in the form of an electronic receipt including some or all of a unique transaction identifier, the items purchased, the prices thereof, any taxes paid, any coupons or discounts applied, and the like. See at least [0028]). 
transmitting, to the information processing apparatus corresponding to the shopper code, at least one piece of electronic receipt information stored in association with the shopper code (In response to the request, the access module 124 may retrieve the identified transaction data and provide it to the requesting device. See at least [0030]).
the information processing apparatus comprises: a hardware processor (one or more user computers 104a. See at least [0023]) configured to perform:
displaying contents of a piece of electronic receipt information (A display module 114 may use data defining a receipt or version of a receipt to render a graphical representation of a receipt or version of a receipt. See at least [0026]), displaying a selectable object on the displayed one piece of electronic receipt information in association with commodity information that meets a specific condition, the selectable object being for applying the associated commodity information to a product process (The selection module 116 may enable a user to select an item listed in a receipt. For example, a displayed receipt or version of a receipt may include interface elements, or data operable as an 
receiving an operation with respect to the selectable object displayed (The selection module 116 may enable a user to select an item listed in a receipt. For example, a displayed receipt or version of a receipt may include interface elements, or data operable as an interface element, to enable a user to select an item on a receipt. See at least [0027]), and processing the application of the commodity information to the product process when the operation with respect to the selectable object is received (The selection may be received to enable the user to select an item for returning for a refund. The return module 118 may enable the user to invoke returning of the item at a POS location. This may include transmitting such information as the item, an identifier of the transaction or receipt in which the item was purchased, an identifier of the most current version of the receipt, or the like. See at least [0027]. Also: For example, a selection received using the selection module 116 may be wirelessly transmitted from the user's mobile device. See at least [0034]). 
wherein the number of receiving times of operations with respect to the selectable object is limited on the basis of an application history for applications of commodity information to the product process that have been processed by the hardware processor of the information processing apparatus (In some embodiments, the interface may be configured such that only items that have not previously been returned are selectable by the user for returning. See at least [0046]). 

Argue does not explicitly disclose processing the application to the promotional campaign. 
However, Dohse teaches processing the application of commodity information to a promotional campaign (function Submit Rebate Online 407 permits Consumer 101 to complete a selected rebate form and electronically submit it, along with an electronic copy of the receipt to the offeror, Merchant A 103 or Manufacturer 301 (at least embodying herein permitting completion, by such at least one consumer, of at least one rebate-based offer form relating to such at least one rebate-based offer; and at least embodying 
Argue provides an electronic receipt system which stores receipt information and provides receipt information to user devices such that the device displays a selectable object for items of the transaction which allows a user to initiate a return process, which differs from the claimed invention, in part, by the substitution of Argue’s return process with a product rebate process. However, Dohse demonstrates that the prior art already knew of processing product rebate processes. Further, Dohse demonstrates that processing product rebate processes was known in the context of electronic receipt systems that collect transaction information and present rebate information based on collected transaction information (Dohse, [0056] and [0074]). One of ordinary skill in the art could have easily substituted Dohse’s product rebate processing into the system of Argue to replace Argue’s return process. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide receipt information to user devices such that the device displays a selectable object which allows a user to initiate a product rebate. As such the identified substitution would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Argue and the teaching of Dohse.

Further, Argue does not explicitly disclose when commodity information included in any piece of the electronic receipt information meets a specific condition, the transmitting transmits the any piece of the electronic receipt information with additional information related to a promotional campaign added thereto or when the additional information has been added to the selected one piece of the electronic receipt information, displaying a selectable object 
Boal teaches when commodity information included in any piece of the electronic receipt information meets a specific condition, the transmitting transmits the any piece of the electronic receipt information with additional information related to a promotional campaign added thereto and when the additional information has been added to the selected one piece of the electronic receipt information, displaying a selectable object (Coupon information 151-152 is intermingled within item list 140. Specifically, coupon offer link 151 is displayed after item 142 and coupon offer link 152 is displayed after item 145. … the offers associated with coupon information 151-152 may have been selected for inclusion in email 100 based on items 142 and 145, respectively. See at least [0061] and Fig. 1. Also: Block 430, which is optional, comprises selecting one or more coupon offers for which the customer is eligible. Block 430 may involve querying a coupon database, either directly or via a coupon server, to retrieve coupon offers. … In an embodiment, the criteria used to select coupons may be associated with various aspects of the transaction information, such as keywords selected from item descriptions and item identifiers. In an embodiment, the one or more coupon offers may be selected based upon one or more of: the one or more items involved in the transaction. See at least [0099]. Also: Block 440 comprises generating an electronic receipt based on the transaction information, such as depicted in FIG. 1. Block 440 may therefore entail formatting both the transaction information and coupon information as an electronic receipt. See at least [0100]. Also: Block 450 comprises providing the electronic receipt, with the coupon information, via an electronic address associated with the account. See at least [0101]). 
Argue and Dohse suggests an electronic receipt system which provides receipt information to user devices such that the device displays a selectable object which allows a user to initiate a product rebate, upon which the claimed invention’s conditional provision of additional offer information to cause the display of a selectable object can be seen as an improvement. However, Boal demonstrates that the prior art already knew of providing offer information along with receipt information, conditional on transaction information of the receipt, which causes the display of a selectable offer when the receipt is presented. Further, Boal notes that this technique is applicable to any type of offer (Boal, [0004]).  One of ordinary 

Further, Argue does not explicitly disclose each piece of electronic receipt information including a company code representing a company that operates a store where the transaction was performed, or displaying a list of the pieces of electronic receipt information transmitting from the electronic receipt management server in chronological order of the respective transactions using a mark corresponding to the company code included in each piece of electronic receipt information, or displaying contents of a piece of electronic receipt information when the piece of electronic receipt information is selected from the list of the pieces of electronic receipt information.  
	Schultz teaches each piece of electronic receipt information including a company code representing a company that operates a store where the transaction was performed (Receipt 26 can have, for example, an appearance along the lines of that shown in FIG. 9 when opened and displayed in a browser window 114. This representation of receipt 26 includes, among other elements, representations of: the name or logo 116 and address 118 of seller 18. See at least [0051]), displaying a list of the pieces of electronic receipt information transmitting from the electronic receipt management server in chronological order of the respective transactions using a mark corresponding to the company code included in each piece of electronic receipt information (As illustrated in FIG. 8, buyer 20 can participate in a receipt organizer service operated by an entity such as originator 24. The service is accessed via the Web using the computer and its browser 40 in the conventional manner … After logging in, buyer 20 is presented with a page that provides several options, such as "receipts" and "reports." At step 192 buyer 20 can, for example, select the "receipts" option. See at least [0068]. Also: FIG. 11 illustrates an exemplary browser window 194 in which such a chronological receipt listing is displayed in response to displaying contents of a piece of electronic receipt information when the piece of electronic receipt information is selected from the list of the pieces of electronic receipt information (In response to selecting one of the lines, an associated hyperlink causes browser 40 to request a page providing further information with regard to the corresponding product or service purchased. Such a page can have an appearance along the lines of that illustrated in FIG. 12. See at least [0070]). 
Argue, Dohse, and Boal suggests an electronic receipt system which provides receipt information and conditional rebate information to a device which displays the receipt information, upon which the claimed invention’s displaying of a chronological listing of receipts that can be clicked on to view the actual receipt information can be seen as an improvement. However, Schultz demonstrates that the prior art already knew of providing a chronological list of receipts, including in the list an identifier of the merchant associated with the receipt, and providing a receipt to a user upon clicking of the corresponding receipt line in the list. One of ordinary skill in the art could have easily applied the techniques of Schultz to the system of Argue, Dohse, and Boal to make it possible for a user to select from multiple receipts which receipt they want to view. One of ordinary skill in the art would have recognized that such an application of Schultz would have predictably resulted in an improved system that would allow users to conveniently choose which receipt they want to view from multiple receipts. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Argue and the teaching of Dohse, Boal, and Schultz. 

Regarding Claim 6 and 9: Argue in view of Dohse, Boal, and Schultz teaches the above limitations. Argue additionally discloses wherein the hardware processor of the information processing apparatus transmits, when the operation with respect to the selectable object is received, a unique serial number as campaign application data (A user may also select 512 an item from a receipt to select one or more items for returning. Identifiers of the selected item(s) may be transmitted 514. … Transmitting 514 a selected item may include transmitting a transaction identifier of the transaction in which the item was purchased. See at least [0053]. Also: unique transaction identifier. See at least [0029]. Examiner’s note: The to a campaign application website. However, Dohse teaches a campaign application website (a website of Merchant A 103 or Manufacturer 301 which permits completion and electronic submission of a rebate form. See at least [0081]). 
Argue, Dohse, Boal, and Shultz suggests a system for using electronic devices to transmit transaction identifiers to a merchant’s point-of-sale, which differs from the claimed invention by the substitution of the point-of-sale with a website. However, Dohse demonstrates that the prior art already knew of rebate websites. One of ordinary skill could have easily substituted Dohse’s rebate website for the point-of-sale of Argue. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which would allow users to make product returns through a rebate processing website. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Argue and the teaching of Dohse, Boal, and Schultz.

Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Argue et al. (US 2014/0122270 A1) in view of Dohse (US 2008/0177624 A9), Boal (US 2013/0159090 A1), and Schultz (US 2002/0188561 A1), and further in view of Englebardt et al. (US 2013/0226697 A1). 

Regarding Claim 7 and 10: Argue in view of Dohse, Boal, and Schultz teaches the above limitations. Argue does not explicitly disclose generating the unique serial number from the commodity sales data included in the electronic receipt. However, Englebardt teaches generating a unique serial number from commodity sales data (generate a unique identifier 184. In certain implementations, the unique identifier 184 can be a number, alphanumeric code, barcode, QR code, or any other such unique identifier 184 that can be generated in order to identify and/or reference a particular transaction notification and/or transaction. For example, FIG. 5 depicts an exemplary unique identifier 184 that is a unique combination of 13 numeric digits. In certain implementations, such a unique identifier 184 can be generated such that the identifier reflects one or more aspects of the transaction. For example, various aspects of the unique 
	Argue, Dohse, Boal, and Shultz suggests a system for using electronic devices to transmit transaction identifiers, upon which the generation of the transaction identifier based on the transaction data can be seen as an improvement. However, Englebardt demonstrates that the prior art already knew of generating unique transaction identifiers from transaction data. One of ordinary skill in the art could have trivially applied the techniques of Englebardt with the transaction information of Argue to the system of Argue, Dohse, Boal, and Schultz. Further, one of ordinary skill in the art would have recognized that such an application of Englebardt would have predictably resulted in an improved system which would use unique identifiers which would themselves provide information regarding their transaction. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Argue and the teaching of Dohse, Boal, Schultz, and Englebardt. 

Response to Arguments
Applicant’s Argument Regarding 103 Rejections of claims 5-10: Neither reference teaches or suggests displaying multiple transaction in chronological listing of receipt information or the like together in conjunction with a mark of the company code so as to improve usability of a displayed listing of electronic receipts or the like.
Examiner’s Response: Applicant's arguments filed 9 February 2021 have been fully considered but they are rendered moot by the amendment of claims 5 and 8. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Yokoyama (JP2005141649A) appears to describe adding information and links to shopping receipts.

	Douglas et al. (US 2010/0268705 A1) discusses presenting lists of information where elements of the list are marked by a symbol and also displaying a legend explaining the meaning of the varying symbols (See at least [0092] and Fig. 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-03-13